| MURRAY, J.,
dissents and assigns reasons.
Because of the discrepancies in the medical chart, I share the majority’s concerns as to the accuracy of the notation that Shawn was an “ROA” presentation, upon which the medical review panel based its finding of no fault on the part of the doctors who delivered Shawn. Those discrepancies, however, were developed during cross-examination by counsel for plaintiffs, and, apparently, discounted by the trial court.
Although the severity of the brachial plexus injury in this case makes it hard to imagine that it could have occurred absent *966the use of excessive force by the doctor who attempted to deliver Shawn, the medical review panel testified that this was not the case. The medical literature in evidence, although criticized by Dr. O’Leary, supports the panel’s testimony.
For these reasons, I cannot say that the trial court was manifestly erroneous, and would affirm the judgment dismissing the plaintiffs’ claim.